t c summary opinion united_states tax_court mark s lois a freme petitioners v commissioner of internal revenue respondent docket no 320-06s filed date mark s and lois a freme pro sese lisa k hunter for respondent chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion petitioners filed the petition in this case pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that petition was filed pursuant to sec_1hereinafter all section references are to the internal_revenue_code in effect at all relevant times all rule refer- continued b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case background the record establishes and or the parties do not dispute the following petitioners resided in cedar rapids iowa at the time they filed the petition in this case on date petitioners jointly filed a federal_income_tax tax_return return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure when petitioners filed their return they did not pay the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return and interest as provided by law on various dates after date petitioners made certain payments with respect to their taxable_year on date respondent assessed a dollar_figure addition under sec_6651 to petitioners’ tax for their taxable_year and interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year continued ences are to the tax_court rules_of_practice and procedure as well as interest provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date petitioners jointly filed a return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure when petitioners filed their return they did not pay the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date petitioners jointly filed a return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure when petitioners filed their return they did not pay the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date petitioners jointly filed a return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure when petitioners filed their return they did not pay the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date petitioners jointly filed a return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure when petitioners filed their return they did not pay the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return additions to tax under sec_6651 sec_6651 and sec_6654 of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date petitioners jointly filed a return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure when petitioners filed their return they did not pay the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively and interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date respondent filed a notice_of_federal_tax_lien tax_lien_filing with respect to petitioners’ taxable years through that tax_lien_filing showed inter alia no amount with respect to petitioners’ taxable_year under the heading unpaid balance of assessment on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioners’ taxable years through that notice of tax_lien showed inter alia zero dollars with respect to petitioners’ taxable_year under the heading amount owed on date in response to the notice of tax_lien petitioners filed form request for a collection_due_process_hearing petitioners’ form and requested a hearing with respondent’s appeals_office appeals_office in petitioners’ form petitioners indicated that they did not agree with the notice of tax_lien and stated payments have been made have never recieved sic accounting on date a representative of respondent respon- dent’s representative spoke on the telephone with petitioner mark freme mr freme regarding petitioners’ form during that telephone call mr freme indicated that he wanted an installment_agreement on date respondent’s represen- tative faxed inter alia form 433-a collection information statement for wage earners and self-employed individuals form 433-a to petitioners respondent’s representative did not receive from petitioners completed form 433-a on date respondent’s representative forwarded to the appeals_office petitioners’ form on date an appeals officer with the appeals_office appeals officer sent petitioners a letter that letter stated in pertinent part this letter is in response to your request for a col- lection due process hearing the appeals’ office is hereby offering you a hearing by phone letter or in- person it is important you contact me by date to discuss your hearing if you wish to propose collection alternatives such as an installment_agreement or an offer_in_compromise you must submit current financial information i have enclosed a collection information statement for wage earners and self-employed individuals form 433-a for this purpose please forward the completed form 433-a to me by date please note if i don’t hear from you to discuss your case your hearing may consist of a review by appeals of the administrative file including information you already provided we may issue you a determination_letter based upon that review on date the appeals officer and mr freme spoke on the telephone during that telephone call mr freme stated that he intended to mail on the next day ie date to the appeals officer completed form 433-a on date the appeals officer sent petitioners another letter appeals officer’s date letter that letter stated in pertinent part on date i sent you a letter offering you a hearing you have the opportunity for a conference by personal interview correspondence and or by telephone i also requested some additional information to resolve your case i asked you to contact me by date to discuss the collection_due_process_hearing that you requested on date we had telephone conversation in which you said you would be mailing in the form 433-a on date as of this date i have not received the information requested as previously stated if you wish to propose collection alternatives such as installment_agreement or an offer_in_compromise you must submit current financial infor- mation i have enclosed a form 433-a for this purpose please contact me to discuss your hearing and please forward the above requested information if i don’t hear from you by date your hearing will consist of a review by appeals of the administrative file including information already provided by you a determination_letter will be issued to you based upon that review reproduced literally petitioners did not respond to the appeals officer’s date letter at no time during the consideration by the appeals officer of petitioners’ form did petitioners provide form 433-a or any other documentary_evidence relating to their financial status or their financial situation at and after the respective times their returns for their taxable years through were filed on date the appeals_office issued to petition- ers a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part summary of determination we have found that all legal and administrative re- quirements for the action taken have been met we have also considered whether the collection action taken or proposed balances the need for the efficient collection of the taxes with the legitimate concern of the tax- payer that any collection action be no more intrusive than necessary at this time grounds for withdrawal of the lien have not been established the case will be returned to the automated collection system acs for the appropriate actions an attachment to the notice_of_determination stated in pertinent part with respect to petitioners’ taxable years through summary and recommendation the taxpayers did not present any information that warrants withdrawal of the filed notice_of_federal_tax_lien brief background this appeals employee has had no prior involvement with this taxpayer with respect to these liabilities in either compliance or appeals in our letter dated date we asked the taxpayers to contact us to schedule their collection_due_process_hearing on date we received a message that the taxpayer had called in and requested we call back we made an outcall to the taxpayer who stated he just found our letter in a stack of work and called in to let us know that he would be mailing in his completed form 433-a financial statement on sep- tember on date we sent a follow-up letter again requesting the taxpayers to contact our office to schedule their collection_due_process_hearing or provide their financial information since they did not contact our office they offered no alternative to the proposed collection action there- fore we made our decision based upon the information in their case file and computer transcripts of the account history verification of applicable legal and administrative procedures to the best of our knowledge with the information available to us we have determined that compliance followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer in their request for a hearing the taxpayers asked for an installment_agreement they failed to return the financial statement that we mailed to them challenges to the existence or amount of the liability the taxpayers’ request for a hearing did not challenge the existence or the amount of the tax_liability challenges to the appropriateness of the proposed collection action the taxpayers did not challenge the proposed collection action collection alternatives offered by the taxpayer the taxpayers offered no viable alternative to the proposed enforcement action they failed to return the financial statement we sent them balancing efficient tax collection and intrusiveness per sec_6330 the determination by appeals under this subsection shall take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary in this case the taxpayers’ concern that the actions of the compliance division are unduly intrusive was weighed against the service’s responsibility to apply the tax law fairly to all filing a lien or issuance of a levy always creates hardship for the taxpayer and is always intrusive even so the lien or levy is sometimes necessary to collect the tax in the most efficient manner and or to secure the internal revenue service’s equity position in assets the notice_of_federal_tax_lien will not be withdrawn in the petition that petitioners filed commencing the instant case petitioners stated payments have been made yet no accounting has been provided plaintiffs are currently unable to pay the remaining deficiency balance plaintiffs request that the internal_revenue_service provide an accurate ac- counting of payments made and seek relief from interest and penalties that all lien petitions be cancelled reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 petitioners’ taxable_year according to respondent’s tax_lien_filing and respondent’s notice of tax_lien petitioners do not have any unpaid liability with respect to petitioners’ taxable_year respondent’s tax_lien_filing showed no amount with respect to petitioners’ taxable_year under the heading unpaid balance of assessment and respondent’s notice of tax_lien showed zero dollars with respect to that year under the heading amount owed we conclude that the tax_lien_filing with respect to petitioners’ taxable_year was not proper see sec_6321 petitioners’ taxable years through petitioners allege in the petition that respondent failed to account for all of the payments that they made with respect to 2although the court ordered petitioners to file a response to respondent’s motion petitioners failed to do so the only filings that petitioners made in this case are the petition and the designation of place of trial the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 petitioners may not rely on their allegations in the petition in order to establish a genuine issue of material fact each of their taxable years through petitioners thus dispute the amount of the unpaid liability for each of those years we shall review that dispute on a de novo basis 114_tc_604 114_tc_176 although petitioners allege in the petition that respondent did not account for all of the payments that they made with respect to each of their taxable years through they do not identify any such payments on the instant record we are unable to find that respondent failed to account for all of the payments that petitioners made for each of those years as we understand it petitioners advance as an alternative argument that they should be relieved from paying any addition_to_tax and interest with respect to each of their taxable years through we construe that argument as a request to review respondent’s failure to abate additions to tax and interest under sec_6404 we turn first to petitioners’ argument regarding respon- dent’s failure to abate additions to tax under sec_6404 the record does not establish that petitioners advanced that argument at the appeals_office consequently we shall not consider that matter sec_301_6320-1 q a-f5 proced admin regs 3assuming arguendo that the record before us established that petitioners raised with the appeals_office respondent’s continued see also 120_tc_114 we turn now to petitioners’ argument regarding respondent’s failure to abate interest under sec_6404 which we shall review for abuse_of_discretion see sec_6404 see also 113_tc_145 sec_6404 permits respondent to abate interest with respect to an unreason- able error or delay resulting from managerial and ministerial acts although petitioners allege in the petition that they should be relieved from paying any interest with respect to each of their taxable years through petitioners do not advance any contentions or arguments in support of that allegation on the record before us we find that petitioners have failed to show that respondent abused respondent’s discretion in failing to abate interest under sec_6404 with respect to each of those years based upon our examination of the entire record before us we reject respondent’s determination in the notice of determina- continued failure to abate additions to tax under sec_6404 on that record we hold that the court does not have jurisdiction to review petitioners’ request that we review any such failure see sec_6404 see also 120_tc_114 ndollar_figure 112_tc_230 tion with respect to petitioners’ taxable_year on that record we sustain respondent’s determinations in that notice with respect to petitioners’ taxable years through we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an appropriate order and decision will be entered 4we concluded above that the tax_lien_filing with respect to petitioners’ taxable_year was not proper
